DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cappeller et al. (2012/0042770).
Re: claim 14, Cappeller shows a piston cylinder device in figures 5 and 7, as in the present invention, comprising:
a cylinder 111 having a wall, an end wall 112 at a first end of the wall and a guide 140 at a second end of the wall; said wall, said end wall and said guide forming a pressure chamber 117 there between;
a piston 116 disposed within the pressure chamber and connected to a piston rod 115; a portion of said piston rod extending through said guide and into said pressure chamber; said piston rod being slidable relative to said guide;
said guide being fixedly secured to said cylinder by a lock ring 143;
a sealing arrangement 127 arranged to form a seal between said guide and an inner wall surface of said wall to inhibit fluid leakage from said pressure chamber;
a material weakening zone 144 positioned in a portion of an outer wall of said guide; at least a portion of said material weaken zone configured to deform or shear in a direction toward said first end of said cylinder at a predetermined level of impact of said piston against said guide when said piston is moving axially upward in said cylinder; and
a leakage gap 121 configured to interrupt said sealing arrangement upon deformation or shearing of said material weakening zone such that gas from said pressure chamber is allowed to leave said pressure chamber through said leakage gap.
Cappeller shows the material weakening zone 144 to be arranged in the outer wall of the guide 140 while the claim requires that the material weakening zone to be arranged in an inner wall of the tubular wall of the cylinder. Cappeller’s arrangement is a reversal of the claimed invention. MPEP 2144.04 VI. A. is cited below to show that a reversal of parts without affecting the operation is obvious. One of ordinary skill in the art before the effective filing date would have been able to reverse the parts in the device of Cappeller in order to simplify manufacturing process, simplify installation process, or reduce cost, etc.
2144.04 Legal Precedent as Source of Supporting Rationale [R- 10.2019] 
VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
A.  Reversal of Parts
In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Re: claim 15, Cappeller shows said material weakening zone 144 is located between said lock ring 143 and said second end of said wall, as modified by the reversal of parts.
Re: claim 16, Cappeller shows said material weakening zone 144 includes a continuous or discontinuous circumferential groove in the said outer wall of the guide.
Re: claim 17, Cappeller shows said sealing arrangement 127 is positioned between said lock ring and said first end of said wall.
Re: claim 18, Cappeller shows said leakage gap 121 is at least partially located between said lock ring and said sealing arrangement.
Re: claim 19, Cappeller shows said leakage gap 121 is at least partially located in said inner wall of said wall.
Re: claim 20, Cappeller shows said leakage gap 121 includes a continuous or discontinuous circumferential groove in said inner wall of said wall.
Re: claim 21, Cappeller shows said leakage gap 121 is at least partially integrated with a lock ring groove at least when said material weakening zone is deformed or sheared; said lock ring groove at least partially includes said lock ring, see figures 5 and 7.
Re: claim 22, Cappeller shows said material weakening zone 144 is configured to inhibit or prevent fracturing apart of an outer wall of said wall.
Re: claim 23, Cappeller shows a method of protecting a piston cylinder device against overload in figures 5 and 7, as in the present invention, comprising:
providing said piston cylinder device, said piston cylinder device comprising:

a cylinder 111 having a wall, an end wall 112 at a first end of the wall and a guide 140 at a second end of the wall; said wall, said end wall and said guide forming a pressure chamber 117 there between;
a piston 116 disposed within the pressure chamber and connected to a piston rod 115; a portion of said piston rod extending through said guide and into said pressure chamber; said piston rod being slidable relative to said guide;
said guide being fixedly secured to said cylinder by a lock ring 143;
a sealing arrangement 127 arranged to form a seal between said guide and an inner wall surface of said wall to inhibit fluid leakage from said pressure chamber;
a material weakening zone 144 positioned in a portion of an outer wall of said guide; at least a portion of said material weaken zone configured to deform or shear in a direction toward said first end of said cylinder at a predetermined level of impact of said piston against said guide when said piston is moving axially upward in said cylinder; and
a leakage gap 121 configured to interrupt said sealing arrangement upon deformation or shearing of said material weakening zone such that gas from said pressure chamber is allowed to leave said pressure chamber through said leakage gap; and 
causing said piston to impact against said guide at a predetermined level of impact causing said material weakening zone to deform or shear, and thereby cause fluid to flow into said leakage gap and to bypass said sealing arrangement to reduce pressure in said pressure chamber.
Cappeller shows the material weakening zone 144 to be arranged in the outer wall of the guide 140 while the claim requires that the material weakening zone to be arranged in an inner wall of the tubular wall of the cylinder. Cappeller’s arrangement is a reversal of the claimed invention. MPEP 2144.04 VI. A. is cited above to show that a reversal of parts without affecting the operation is obvious. One of ordinary skill in the art before the effective filing date would have been able to reverse the parts in the device of Cappeller in order to simplify manufacturing process, simplify installation process, or reduce cost, etc.
Re: claim 24, Cappeller shows said material weakening zone is located between said lock ring and said second end of said wall, as modified by the reversal of parts.
Re: claim 25, Cappeller shows said material weakening zone includes a continuous or discontinuous circumferential groove in the said outer wall of said guide.
Re: claim 26, Cappeller shows said sealing arrangement is positioned between said lock ring and said first end of said wall, see figures 5 and 7.
Re: claim 27, Cappeller shows said leakage gap is at least partially located between said lock ring and said sealing arrangement.
Re: claim 28, Cappeller shows said leakage gap is at least partially located in said inner wall of said wall.
Re: claim 29, Cappeller shows said leakage gap includes a continuous or discontinuous circumferential groove in said inner wall of said wall. 
Re: claim 30, Cappeller shows said leakage gap is at least partially integrated with a lock ring groove at least when said material weakening zone is deformed or sheared; said lock ring groove at least partially includes said lock ring, see figure 5.
Re: claim 31, Cappeller shows said material weakening zone is configured to inhibit or prevent fracturing apart of an outer wall of said wall.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,226,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fiorese, Cotter, Moss, Cappeller and Runesson are cited for other piston cylinder devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657